DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 9/23/2020. It is noted, however, that applicant has not filed a certified copy of the BR1020200190296 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The silicon content of instant claim 1 should be recited with the other elemental ranges recited in instant claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 (from which claims 2-5 depend) recites the limitation “the alloy characterized by presenting a microstructure with a ferritic matrix comprising at least 90% of ferrite and at least 70% of vermicular graphite.”  The manner in which claim 1 is written indicates that the ferritic matrix comprises 90% of ferrite and at least 70% of vermicular graphite for a total of 160% of the ferritic matrix, instead of, presumably, that at least 70% of the graphite present in the vermicular cast iron is vermicular graphite.
Additionally, instant claim 1 recites the limitation “F.F. = %Si - %Cu -10x%Sn -1.2x%Mn -0.5x%Mn.”  This equation recites Mn twice and emits Cr.  The instant specification lists the Ferritization Factor equation at para [0044] as F.F. = %Si - %Cu -10x%Sn -1.2x%Mn -0.5x%Mn and at para [0052] as F.F. = %Si - %Cu -10x%Sn -1.2x%Cr -0.5x%Cr.  It is clear there is an error in the Ferritization Factor equation but it is unclear what the actual Ferritization Factor equation is supposed to be given that the references to the Ferritization Factor in the instant specification also appear to contain errors.  This precludes accurate and comprehensive examination of the instantly claimed Ferritization Factor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0123321 A1 to Shin (cited by applicant in IDS).
Regarding claim 1, Shin discloses a ferritic compacted graphite cast iron (i.e. the alloy characterized by presenting a microstructure with a ferritic matrix comprising at least 90% of ferrite and at least 70% of vermicular graphite) comprising the following composition (Shin, abstract, para [0018-0045]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Shin wt%
Overlaps?
C
2.6-3.2
3.00-3.60
Yes
Mn
0.1-0.3
0.10-0.30
Yes
P
0-0.05
0-0.07
Yes
Cr
0-0.06
0.01-0.10
Yes
Sn
0-0.03
≤impurity
Yes
Cu
0-0.20
≤impurity
Yes
Si
4.60-5.70
4.00-4.80
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Shin including the instantly claimed because Shin discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed Ferritization Factor, the instantly claimed Ferritization Factor appears to contain an error as set forth in the above 35 USC 112 rejection.  Regardless, the instantly claimed equation fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the composition of Shin is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Shin including those which fall within the boundaries of the instantly claimed composition based formulas because Shin discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 3, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the compacted graphite cast iron of Shin would be expected to have the same or similar amount of graphite nodules and properties as the instantly claimed vermicular cast iron because the compacted graphite cast iron of Shin has the same or substantially the same composition and structure.
Regarding claims 4 and 5, Shin discloses that the compacted graphite cast iron of Shin can be used for a part of a vehicle engine that is subjected to a repeated heating and cooling process (Shin, para [0003]) and one of ordinary skill in the art would immediately envisage an internal combustion engine head or block from this disclosure.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0308193 A1 to Igarashi et al.
Regarding claim 1, Igarashi discloses a ferritic cast iron wherein the morphology of the graphite may be compact vermicular graphite (i.e. the alloy characterized by presenting a microstructure with a ferritic matrix comprising at least 90% of ferrite and at least 70% of vermicular graphite) comprising the following composition (Igarashi, abstract, para [0065-0119]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Igarashi wt%
Overlaps?
C
2.6-3.2
1.5-4.5
Yes
Mn
0.1-0.3
0-3
Yes
P
0-0.05
≤impurity
Yes
Cr
0-0.06
0-0.3
Yes
Sn
0-0.03
2Sn + Sb ≤ 0.5
Yes
Cu
0-0.20
0-6.5
Yes
Si
4.60-5.70
3.5-5.6
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Igarashi including the instantly claimed because Igarashi discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed Ferritization Factor, the instantly claimed Ferritization Factor appears to contain an error as set forth in the above 35 USC 112 rejection.  Regardless, the instantly claimed equation fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the composition of Shin is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Igarashi including those which fall within the boundaries of the instantly claimed composition based formulas because Igarashi discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 3, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the cast iron of Igarashi would be expected to have the same or similar amount of graphite nodules and properties as the instantly claimed vermicular cast iron because the cast iron of Igarashi has the same or substantially the same composition and structure.
Regarding claims 4 and 5, Igarashi discloses that the cast iron of Igarashi can be used for automobile engine parts (Igarashi, para [0001]) and one of ordinary skill in the art would immediately envisage an internal combustion engine head or block from this disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738